PER CURIAM:
DeShanta Hinton seeks to appeal the district court’s order dismissing certain defendants in her 42 U.S.C. § 1983 (2000) suit. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). In this case, claims remain pending in the district court against several other defendants. The order Hinton seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Baird v. Palmer, 114 F.3d 39, 42 (4th Cir.1997). Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.